DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-11 without traverse in the reply filed on 10/27/2021 is acknowledged. Claim 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over KODAMA (US 2020/0303383 A1) in view of Li et al. (US 9,780,231 B1).

Regarding claim 1, KODAMA discloses,



    PNG
    media_image1.png
    776
    668
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    665
    789
    media_image2.png
    Greyscale

A semiconductor memory device (Figs. 4 & 6) comprising: 
a memory cell (cell formed by memory pillar MP, Fig. 4); 
and a P-type transistor (TrP) and a first N-type transistor (TrN) 5provided on a top surface of a substrate (20) and electrically coupled to the memory cell, the P-type transistor including: 
a first gate insulating layer (40, [0104]) provided on the substrate; 
10a first source region (PP1) provided in the substrate; 
a first drain region (PP2) provided in the substrate;
p, [0097]) provided on the first gate insulating layer, 15the first gate electrode including: 
a first semiconductor layer containing carbon (41A doped with carbon, para [0107]); 
a second semiconductor layer (41B) provided on the first semiconductor layer, the second semiconductor layer being a P-type (41B doped with Boron, para [0107]); 
20a third semiconductor layer (43A, para [0107]) provided on the second semiconductor layer;
 and a first conductive layer (44, para [0107]) provided above the third semiconductor layer, the first N-type transistor including: 
25a second gate insulating layer (50, [0119]) provided on the substrate; 
a second source region (NP1) provided in the - 59 - substrate; 
a second drain (NP2) region provided in the substrate; 
and a second gate electrode (GCn, [0097]) provided on the second 5gate insulating layer, the second gate electrode including: 
a fourth semiconductor layer (51A, [0121])…….; 
a fifth semiconductor layer (52B) provided on the fourth semiconductor layer, the fifth semiconductor layer 10being an N-type (52B is phosphorous doped, [0121]);
a sixth semiconductor layer (53A, [0121]) provided on the fifth semiconductor layer and containing carbon (53A is doped with carbon, [0121]);
and a second conductive layer (54, [0121]) provided above the sixth semiconductor layer (53A).  
But KODAMA fails to disclose, the fourth semiconductor layer (51A) containing carbon.
 However, KODOMA in general teaches, a lowest semiconductor layer (polysilicon layer 41A) of a gate electrode of a transistor may be doped with carbon ([0107]) and additionally teaches, 51A is a phosphorous doped polysilicon layer ([0121])
polysilicon with phosphorous impurities may also include carbon that can serve as floating gate in a memory cell (Col. 7, line 4-7)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the teaching of Li above (that a floating gate may comprise polysilicon doped with phosphorous and carbon) into KODOMA’s gate GCn for the purpose of forming a floating gate in the memory cell, as taught by Li above.

Regarding claim 2, KODAMA & Li disclose the semiconductor memory device of claim 1 and further disclose, 15wherein: the P-type transistor further includes a first insulating layer (45, [0104]) on the third semiconductor layer; 
and the first N-type transistor further includes a second 20insulating layer (55, para [0118]) on the sixth semiconductor layer.

Regarding claim 3, KODAMA & Li  disclose the semiconductor memory device of claim 1 and further disclose, wherein: the P-type transistor further includes a third insulating layer in the second semiconductor layer (considering second semiconductor layer including 41B & 41C, the second semiconductor layer includes a third insulating layer 41C in the second semiconductor layer 41B & 41C); 


Regarding claim 5, KODAMA & Li disclose the semiconductor memory device of claim 1 and further disclose, wherein: the P-type transistor is a PMOS transistor; 
and 5the first N-type transistor is an NMOS transistor (TrP is PMOS and TrN is NMOS, [0069]).  

Regarding claim 6, KODAMA & Li disclose the semiconductor memory device of claim 1 and further disclose, wherein: the first gate electrode (GCp) includes: 
a fifth gate insulating layer (43B, [0107]); 
and 10a sixth insulating layer (42B, [0107]) provided between the fifth gate insulating layer (43B) and the first semiconductor layer (41A);
the P-type transistor further includes: 
a first insulating layer (43B) provided between the 15third semiconductor layer (43A) and the first conductive layer (44);
and a third conductive layer (70, [0113]) provided above the first conductive layer (44); 
the second gate electrode (GCn) includes:
 20a seventh gate insulating layer (53B, [0121]); 
and an eighth gate insulating layer (52C, [0121]) provided between the seventh gate insulating layer (53B) and the fourth semiconductor layer (51A)); 
and the first N-type transistor (TrN) further includes: 
25a second insulating layer (53B, [0121]) provided between the sixth semiconductor layer (53A) and the second conductive layer (54);


Regarding claim 7, KODAMA discloses, 

    PNG
    media_image2.png
    665
    789
    media_image2.png
    Greyscale

A semiconductor memory device (Figs. 4 & 6) comprising: 
a memory cell (cell formed by MP, Fig. 4); 
and 5a P-type transistor (TrP) and a first N-type transistor (TrN) provided on a top surface of a substrate (20) and electrically coupled to the memory cell, the P-type transistor including: 
a first gate insulating layer (40) provided on the 10substrate; 
a first source region (PP1) provided in the substrate; 

and a first gate electrode (GCp) provided on the first 15gate insulating layer, the first gate electrode including: 
a first semiconductor layer containing carbon (41A doped with carbon, para [0107]); 
a second semiconductor layer provided on the first semiconductor layer, the second semiconductor layer 20being a P-type (41B doped with Boron, para [0107]); 
a third semiconductor layer (43A, para [0107]) provided on the second semiconductor layer (41B); 
a first insulating layer (43B) provided on the third semiconductor layer (43A); 
and 25a first conductive layer (44) provided on the first insulating layer, the first N-type transistor including: - 63 –
a second gate insulating layer (50) provided on the substrate; 
a second source region (NP1) provided in the substrate; 
5a second drain region (NP2) provided in the substrate; 
and a second gate electrode (GCn) provided on the second gate insulating layer, the second gate electrode (GCn) including: 
10a fourth semiconductor layer (51A, [0121])…….;
a fifth semiconductor layer provided on the fourth semiconductor layer, the fifth semiconductor layer being an N-type (52B which is phosphorous doped, [0121]); 
a second insulating layer (53B) provided on the fifth 15semiconductor layer (52B); 
and a second conductive layer (54) provided on the second insulating layer (53B).  
But Kodama does not explicitly disclose, the fourth semiconductor layer (51A) containing carbon.

Meanwhile Li discloses, floating gate layer 46 formed with polysilicon with phosphorous impurities may also include carbon that can serve as floating gate in a memory cell (Col. 7, line 4-7)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the teaching of Li above (that a floating gate may comprise polysilicon doped with phosphorous and carbon) into KODOMA’s gate GCn for the purpose of forming a floating gate in the memory cell, as taught by Li above

Regarding claim 8, KODAMA  & Li disclose the semiconductor memory device of claim 7 and further disclose, wherein: 20the P-type transistor further includes a third insulating layer (41C) in the second semiconductor layer (considering as 41B & 41C); 
and the first N-type transistor further includes a fourth insulating layer (51B) in the fourth semiconductor layer (considering as 51A & 51B). 

Regarding claim 10, KODAMA & Li disclose the semiconductor memory device of claim 7 and further disclose, wherein: the P-type transistor is a PMOS transistor; and 25the first N-type transistor is an NMOS transistor (TrP is PMOS and TrN is NMOS, [0069]).  

Regarding claim 11, KODAMA & Li disclose the semiconductor memory device of claim 7 and further disclose, 
wherein: - 65 - the first gate electrode (GCp) includes: a fifth gate insulating layer (43B, [0107]); 
and a sixth insulating layer (42B, [0107]) provided between the fifth gate insulating layer (43B) and the first semiconductor 5layer (41A); 
the P-type transistor further includes a third conductive layer (70) provided on the first conductive layer (44); 
the second gate electrode (GCn) includes: 
a seventh gate insulating layer(53B, [0121]); 
and 10an eighth gate insulating layer (52C, [0121]) provided between the seventh gate insulating layer (53B) and the fourth semiconductor layer (51A); 
and the first N-type transistor (TrN) further includes a fourth conductive layer (70) provided on the second conductive layer (54, Fig. 6).

Allowable Subject Matter

Claims 4 & 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claims 4 & 9, the prior art of record does not appear to disclose, suggest, or provide motivation for combination to following limitation:
…..the fourth gate insulating layer being thicker than 25the third gate insulating layer, and the third gate insulating layer being thicker than the first gate insulating layer and the second gate - 61 - insulating layer (Claims 4 & 9).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).a
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

  
            /SHAHED AHMED/            Primary Examiner, Art Unit 2813